DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11, 069, 797. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the present Application are anticipated by claims 1-17 of U.S. Patent No. 11, 069, 797.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recite the limitation "the bulk of the semiconductor die" in line 7.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
The term “reduced breakdown voltage” in claims 1 and 9 is a relative term which renders the claims indefinite. The term “reduced breakdown voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 and 9 recite the limitaiton “whereby breakdown, under overvoltage conditions, begins near the breakdown initiation region, and thereby reduces hot carrier injection into the first insulated trench.”  It is unclear whether this limitaiton is a functional limitation or it refers to the method steps of using a semiconductor device such as “under overvoltage conditions.” And according to MPEP  2173.05(p), II a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).
Claim 9 recites the limitation "the bulk of the semiconductor die" in line 7.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
The term “locally reduces the breakdown voltage” in claims 7, 8, 15,  and 16 is a relative term which renders the claims indefinite. The term “reduced breakdown voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-8, and 10-17 are indefinite due to their dependence on indefinite claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US 2015/0214299) in view of Voldman (US 2005/0151223).
Regarding claims 1 and 9, Blanchard discloses a semiconductor device (Fig.1, numeral 100), comprising, on both surfaces of a first-conductivity-type semiconductor die (106): an emitter/collector region of second-conductivity-type(108), laterally surrounded by a first insulated trench (116) comprising a conductive electrode therein ([0032]); a base contact region of first-conductivity-type (112), the base contact region laterally separated from the emitter/collector region(108) by the first insulated trench (1106), and making ohmic contact to the bulk of the semiconductor die ([0034]). 
Blanchard does not disclose a breakdown initiation region disposed at least partially in an interior of the emitter/collector region at a non-zero distance from sides of the first insulated trench, the breakdown initiation region comprising additional second- conductivity-type dopant atoms compared to adjacent regions of second- conductivity-type dopant of the emitter/collector region, and the breakdown initiation region exhibiting a reduced breakdown voltage; whereby breakdown, under overvoltage conditions, begins near the breakdown initiation region, and thereby reduces hot carrier injection into the first insulated trench.
Voldman however discloses a breakdown initiation region (120) ([0039]) disposed at least partially in an interior of the emitter/collector region at a non-zero distance from sides of the first insulated trench (Fig.1B, nuemral140.1), the breakdown initiation region comprising additional second- conductivity-type dopant atoms compared to adjacent regions of second- conductivity-type dopant of the emitter/collector region.
Examiner also would like to note that recitation if the recitation “ the breakdown initiation region exhibiting a reduced breakdown voltage; whereby breakdown, under overvoltage conditions, begins near the breakdown initiation region, and thereby reduces hot carrier injection into the first insulated trench” is considered to be a  functional limitation, then according to MPEP 21114, Il, "[A]pparatus claims cover what a device is, not what a device does." Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” In the present case, because Voldman discloses the structure of the collector region (110) the same as in Applicant's invention (i.e. having highly doped regions (120)), it is presumable is able to perform the claimed functions. Note also, that the distance between regions (120) modulates the current flow ([0043]). Thus, the functional limitaiton is considered to be an inherent characteristic of the prior art.
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Blanchard with Voldman to a breakdown initiation region disposed at least partially in an interior of the emitter/collector region at a non-zero distance from sides of the first insulated trench, the breakdown initiation region comprising additional second- conductivity-type dopant atoms compared to adjacent regions of second- conductivity-type dopant of the emitter/collector region, and the breakdown initiation region exhibiting a reduced breakdown voltage; whereby breakdown, under overvoltage conditions, begins near the breakdown initiation region, and thereby reduces hot carrier injection into the first insulated trench for the purpose of providing a lower capacitance as well as a different C(V) dependence, as well as subsequent derivatives of the C(V) characteristic Voldman, [0043]).
Regarding claim 2 and 17, Blanchard discloses wherein the first-conductivity type is p-type ([0032]).  
Regarding claim 3 and 10, Blanchard in view of Voldman does not disclose wherein a breakdown voltage between the emitter/collector regions on both surfaces of the device is more than 1000V.  
Blanchard however discloses fabrication a device having reduced sensitivity to surface charge ([0009]). Blanchard further discloses that when no charge was present, the breakdown voltage of the device was 1600 V ([0007]; Fig.9A).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a breakdown voltage between the emitter/collector regions on both surfaces of the device is more than 1000V because these are typical breakdown voltages in the devices with reduced sensitivity to surface charge. 
Regarding claims 4 and 11, Blanchard discloses wherein the semiconductor die is silicon (claim 4).  
Regarding claims 5 and 12, Voldman discloses wherein the breakdown initiation region contain additional second-conductivity type dopant atoms not present in other portions of the emitter/ collector region, thereby creating a region of more heavily doped second- 1377105-1701 conductivity type dopant having a higher concentration of dopant and exhibiting lower breakdown voltage compared to adjacent regions of second-conductivity-type dopant (Fig.19, numeral 114).  
Regarding claims 6 and 13, Voldman discloses wherein the breakdown initiation region does not change the junction depth of the emitter/collector region ([0039], note: ”retrograde well implant”.  
Examiner also would like to note that the limitaiton “the initiation regions do not
change the junction depth of the emitter/collector region” is a functional limitaiton. And because Voldman discloses the structure of the collector region the same as in Applicant's invention (i.e. having initiation regions (120)), it is presumable is able to perform the claimed functions.
Regarding claims 7, Blanchard discloses wherein the emitter/collector region comprises one or more trench segments (116).
Blanchard does not disclose that trench segments underlain by an additional dopant component that locally reduces the breakdown voltage.  
Voldman however discloses that the trench segments underlain by an additional dopant component which locally reduces the breakdown voltage ([0043)).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Blanchard with Voldman to have the trench segments underlain by an additional dopant component which locally reduces the breakdown voltage for the purpose of tuning breakdown voltage (Voldman, [0032])
Regarding claim 8, Blanchard discloses wherein the first insulated trench comprises a conductive electrode within the first insulated trench ([0032]); and further comprising multiple trench segments (116), and multiple trench segments (116) are also not continuous with each other with the first insulated trench (Fig.1, note: separate trenches (116)).
Blanchard does not disclose that trench segments underlain by an additional dopant component that locally reduces the breakdown voltage.  
Voldman however discloses that the trench segments underlain by an additional dopant component which locally reduces the breakdown voltage ([0043)).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Blanchard with Voldman to have the trench segments underlain by an additional dopant component which locally reduces the breakdown voltage for the purpose of tuning breakdown voltage (Voldman, [0032])
Regarding claim 14, Blanchard discloses wherein the conductive electrode is electrically connected to the emitter/collector region ([0032]).  
Regarding claim 15, Blanchard discloses a second insulated trench (116).
Blanchard does not disclose an additional dopant component below the second insulated trench that locally reduces the breakdown voltage.  
Voldman however disclose an additional dopant component below the second insulated trench that locally reduces the breakdown voltage ([0043]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Blanchard with Voldman to an additional dopant component below the second insulated trench that locally reduces the breakdown voltage for the purpose of tuning breakdown voltage (Voldman, [0032])
Regarding claim 16, Blanchard discloses a second insulated trench (116) comprising multiple segments which are not continuous with the first insulated trench, and are also not continuous with each other, and the second insulated trench laterally surrounded by the emitter/collector region; 1577105-1701 
Blanchard does not disclose an additional dopant component below the second insulated trench which locally reduces the breakdown voltage.
Voldman however discloses an additional dopant component below the second insulated trench which locally reduces the breakdown voltage ([0043]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Blanchard with Voldman to have an additional dopant component below the second insulated trench which locally reduces the breakdown voltage for the purpose of tuning breakdown voltage (Voldman, [0032])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891